Citation Nr: 1809304	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  12-16 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for the service-connected lumbar spine disability from June 24, 2010, to March 21, 2013, in excess of 10 percent from August 1, 2013, to August 1, 2016, and in excess of 20 percent beginning August 2, 2016.

2.  Entitlement to separate compensable ratings for neurological abnormalities associated with the service-connected lumbar spine and radiculopathy disabilities, to include erectile dysfunction and bladder issues. 

3.  Entitlement to service connection for a cervical spine disorder, to include as secondary to the service-connected lumbar spine and lower extremity radiculopathy disabilities.

4.  Entitlement to service connection for a left ankle disorder, to include as secondary to the service-connected lumbar spine and lower extremity radiculopathy disabilities.

5.  Entitlement to service connection for a left knee disorder, to include as secondary to the service-connected lumbar spine and lower extremity radiculopathy disabilities.

6.  Entitlement to a total disability rating for compensation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 


INTRODUCTION

The Veteran served on active duty from November 1981 to March 1982.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In February 2014, the Veteran requested a hearing before a Veterans Law Judge; however, he later withdrew his request for a hearing in November 2017.  Accordingly, the case is ready for review.  38 C.F.R. § 20.704 (e).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) stated that a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record.  The Veteran has specifically filed a claim for a TDIU (see April 2016 VA Form 21-8940); however, it has not been adjudicated by the RO.  Therefore, the issue is properly before the Board. 

The issues of (1) entitlement to separate compensable ratings for neurological abnormalities associated with the service-connected lumbar spine and radiculopathy disabilities, to include erectile dysfunction and bladder issues; (2) service connection for a cervical spine disorder, to include as secondary to the service-connected lumbar spine and lower extremity radiculopathy disabilities; (3) service connection for a left ankle disorder, to include as secondary to the service-connected lumbar spine and lower extremity radiculopathy disabilities; (4) service connection for a left knee disorder, to include as secondary to the service-connected lumbar spine and lower extremity radiculopathy disabilities; and (5) entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the rating period prior to January 1, 2012, the Veteran's lumbar spine disability has not more nearly approximated forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

2.  For the rating period beginning January 1, 2012, through May 15, 2014 (excluding the period of a 100 percent temporary total rating from March 22, 2013, to July 31, 2013), the Veteran's lumbar spine disability has been characterized flexion limited to 30 degrees or less.

3.  With resolution of reasonable doubt in the Veteran's favor, beginning May 16, 2014, his lumbar spine disability has been productive of incapacitating episodes of IVDS for at least 6 weeks in the past 12 months. 

4.  For the entire initial rating period on appeal, the Veteran has had right leg lumbar radiculopathy approximating mild incomplete paralysis of the sciatic nerve.

5.  For the rating period from July 1, 2012, forward,  the Veteran has had left leg lumbar radiculopathy approximating severe incomplete paralysis of the sciatic nerve, but not complete paralysis.


CONCLUSIONS OF LAW

1.  For the rating period prior to January 1, 2012, the criteria for a rating in excess of 10 percent for the lumbar spine disability have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237, 5242 (2017).

2.  For the rating period beginning January 1, 2012 through May 15, 2014 (excluding the period of a 100 percent temporary total rating from March 22, 2013 to July 31, 2013), the criteria for a rating of 40 percent rating, but no higher, for the lumbar spine disability have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237, 5242 (2017).

3.  Beginning May 16, 2014, forward, the criteria for a rating of 60 percent, but no higher, for the lumbar spine disability under the IVDS formula have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.71a, Diagnostic Code 5243 (2017).

4.  For the entire initial rating period on appeal, the criteria for a separately compensable rating of 10 percent, but no greater, for right leg lumbar radiculopathy, have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.124a, Diagnostic Code 8520 (2017).

5.  For the rating period from July 1, 2012, forward, the criteria for the separate rating of 60 percent, but no greater, for left leg lumbar radiculopathy, have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.124a, Diagnostic Code 8520 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In this case, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Laws and Analysis for Lumbar Spine Disability

By way of procedural background, the Veteran was initially granted service connection for a lumbar spine disability in an August 2010 rating decision.  The Veteran was assigned a 10 percent rating effective June 24, 2010.  Thereafter, the Veteran was assigned a temporary total (100 percent) rating from March 22, 2013, to July 31, 2013 due to the Veteran's hospitalization in connection with his lumbar spine surgery.  Beginning August 1, 2013, the Veteran's 10 percent rating was continued.  In a November 2016 rating decision, the RO increased the Veteran's lumbar spine disability rating to 20 percent effective August 2, 2016.  As such, the Board will consider whether a higher rating in excess of 10 percent is warranted for the appeal period both prior to and after the Veteran's temporary total rating, and will consider whether a rating in excess of 20 percent is warranted beginning August 2, 2016.

The Veteran's lumbar spine disability has been rated under Diagnostic Code 5237 for lumbosacral strain and 5242 for degenerative arthritis of the spine.

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) (for DCs 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (IVDS Formula)).  Ratings under the General Rating Formula are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. The disabilities of the spine that are rated under the General Rating Formula include vertebral fracture or dislocation (DC 5235), sacroiliac injury and weakness (DC 5236), lumbosacral or cervical strain (DC 5237), spinal stenosis 
(DC 5238), unfavorable or segmental instability (DC 5239), ankylosing spondylitis (DC 5240), spinal fusion (DC 5241), and degenerative arthritis of the spine (DC 5242) (for degenerative arthritis of the spine, see also DC 5003).

The General Rating Formula provides a 10 percent rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height. 

A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 40 percent rating is assigned forward flexion of the thoracolumbar spine 30 degrees or less; or, unfavorable ankylosis of the entire thoracolumbar spine. 

A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine. 

A 100 percent rating is assigned for unfavorable ankylosis of entire spine.

The Notes following the General Rating Formula provide further guidance in rating diseases or injuries of the spine. Note (1) provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code. 

Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

DC 5243 provides that IVDS is to be rated either under the General Rating Formula or under the IVDS Formula, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  The IVDS Formula provides a 10 percent rating for IVDS with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

Note (1) to DC 5243 provides that, for purposes of ratings under DC 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 

Note (2) provides that, if intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment is to be rated on the basis of incapacitating episodes or under the General Rating Formula, whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4.71a.

The evidence includes a July 2010 VA examination.  During the evaluation, the Veteran reported back pain and chronic morning stiffness in the low back and neck.  He reported occasional epidural blocks and right lower extremity radicular pain.  Range of motion testing of the thoracolumbar spine revealed flexion limited to 72 degrees, extension to 17 degrees, left lateral flexion to 23 degrees, left lateral rotation to 17 degrees, right lateral flexion to 25 degrees, and right lateral rotation to 19 degrees.  The combined range of motion totaled 173 degrees.  Although pain was present during repetitive use testing, there was no additional loss of motion.  The examiner also indicated that the Veteran had left lower extremity sciatica.  

VA treatment records include a January 20, 2012 VA physical therapy consult note.  During the evaluation, the Veteran reported chronic low back pain with flare-ups of symptoms about 3 weeks prior.  The Veteran reported that his pain was located on the right side of his back and radiated down to mid-posterior thigh.  Pain was noted to worsen with bending forward and walking a lot.  Upon range of motion testing, lumbar flexion was limited to 20 degrees.

In a March 2012 VA note, the Veteran was seen for consultation for low back pain.  The pain was described as both sharp/stabbing and dull at times, and radiated into his right lower extremity.  Upon examination, the Veteran had "limited" flexion and was unable to perform extension and facet maneuvers due to pain.  The impression noted was "moderate" degenerative changes of the spine, most prominent at the L1-2, L4-5 and L5-1 with moderate neural foramen stenosis with mild indentation of the left L2 and bilateral S1 nerves.  Right lower extremity radiculopathy was specifically diagnosed.  

In an August 2012 VA treatment record, the Veteran reported increased low back pain for one week.  He reported that the pain traveled down his left foot and he had increased difficulty flexing the left foot.  There symptoms, including the left foot giving way, were noted to be "new" on the left side.  
VA treatment records also include a November 2012 neurology clinic consult note.  At that time, the Veteran reported right and left leg pain, left greater than the right.  He was noted to have developed left foot drop in June 2012.  The VA physician indicated that EMG studies showed L4-L5 radiculopathy on the right.  A June 2012 MRI was noted to show "worsening of the canal narrowing at L3-L4 level."

In a March 2013 VA neurosurgery note (on the date of the Veteran's lumbar spine surgery), it was indicated that an MRI conducted on December 12, 2012 "showed worsening of disease at L4-5 on the left."  The MRI also showed worsening canal narrowing at this level.  

In May 2014, the Veteran submitted a thoracolumbar spine Disability Benefits Questionnaire from Dr. M. M.  During the examination, the Veteran reported intermittent periods of low back pain and leg pain.  It was noted that the Veteran had undergone 2 prior back surgeries in 1991 and in March 2013.  The Veteran reported that, instead of flare-ups, his pain was almost constant.  As a result, the examiner indicated that the Veteran had left foot drop causing instability and falls.  Range of motion testing of the thoracolumbar spine revealed flexion limited to 45 degrees, with pain starting at 30 degrees.  After repetitive use testing, forward flexion of the spine increased to 60 degrees.  Dr. M. M. also indicated that the Veteran had guarding or muscle spasms resulting in abnormal spinal contour.  Radiculopathy was also noted to affect both sciatic nerves with the right side noted as "mild" and the left noted as "severe" with a left foot drop.  Incapacitating episodes were noted to occur at least 6 weeks in the past 12 months.  

In a July 2015 VA peripheral nerves examination, the examiner indicated that the Veteran's right sciatic nerve was normal.  On the left, the Veteran had severe incomplete paralysis of the sciatic nerve with marked muscular atrophy.  
Most recently, the Veteran underwent a VA spine examination in August 2016.  The Veteran continued to report having low back pain and left foot drop.  No flare-ups were reported.  The Veteran did report, however, that he could not bend his back without assistance.  Upon range of motion testing, flexion was limited to 35 degrees with pain, although the examiner did not indicate where the pain began.  There was also evidence of pain on weight-bearing and tenderness over the lumbar paraspinal muscles.  There was no additional loss of motion after repetitive use testing.  There was no ankylosis of the spine and radiculopathy was only noted to affect the left lower extremity.  

Upon review of all the evidence of record, lay and medical, the Board finds that the criteria for a rating in excess of 10 percent has not been met for the rating period prior to January 1, 2012.  Specifically, forward flexion of the thoracolumbar spine prior to January 1, 2012 was limited to, at worst, 72 degrees and the combined range of motion of the thoracolumbar spine in the July 2010 VA examination discussed above was greater than 120 degrees.  There was also no objective evidence of muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour or ankylosis.

There is also no basis for the assignment of additional disability due to pain, weakness, fatigability, weakness or incoordination.  See 38 C.F.R. §§ 4. 40 and 4.45 and DeLuca, 8 Vet. App. at 206-7.  Although the July 2010 VA examiner indicated that pain was present during repetitive use testing, there was no additional loss of motion.  The Board finds that the limitation of motion and functional loss due to pain is contemplated in the 10 percent rating assigned prior to January 1, 2012.  Based on the objective medical evidence of record, there is no basis for the assignment of additional disability due to pain, weakness, fatigability, weakness, or incoordination, and the Board finds that the assignment of additional disability pursuant to 38 C.F.R. §§ 4.40 and 4.45 is not warranted.

The Board further finds that a higher rating is not warranted under Diagnostic Code 5243 for incapacitating episodes associated with intervertebral disc syndrome for the rating period prior to January 1, 2012.  There is no indication in the medical evidence prior to January 1, 2012, that the Veteran had been prescribed bedrest by a physician.  Thus, the Board finds that a disability evaluation in excess of 10 percent for the lumbar spine disability is not applicable under Diagnostic Code 5243.  
38 C.F.R. § 4.71a, Diagnostic Code 5243.

In summary, the Board finds that the preponderance of the evidence is against the assignment of a disability evaluation in excess of 10 percent for the lumbar spine disability for the rating period prior to January 1, 2012.

Regarding the rating period beginning January 1, 2012 (except for the period of a 100 percent temporary total rating from March 22, 2013 to July 31, 2013), the Board finds that a 40 percent rating is more nearly approximated for the Veteran's lumbar spine disability, based on evidence of forward flexion of the thoracolumbar spine limited to 30 degrees or less.  As discussed above, a January 20, 2012 VA treatment record indicated that the Veteran had chronic low back pain with flare-ups of symptoms about 3 weeks prior (i. e., approximately January 1, 2012).  At that time, range of motion testing also showed lumbar flexion limited to 20 degrees.  Further, the May 2014 DBQ from Dr. M. M. noted that flexion was limited to 45 degrees, with pain starting at 30 degrees.  See VAOPGCPREC 9-98 (recognizing the motion effectively ends where pain begins).  Also, in the August 2016 VA examination flexion was limited to 35 degrees with pain, although the examiner did not indicate where the pain began.  

For these reasons, the Board finds that a 40 percent rating for lumbar spine disability beginning January 1, 2012.

The Board further finds that a higher rating in excess of 40 percent under the General Formula is not warranted for the rating period beginning January 1, 2012, as the Veteran's thoracolumbar has not been shown to be ankylosed, nor has such been approximated.

Further, the Veteran's painful limitation of motion and additional functional impairment meets the impairment contemplated by the current schedular disability ratings throughout the entire appeal period and does not more nearly approximate functional impairment commensurate with disability ratings higher than those already assigned.  Even when considering the Veteran's pain and functional impairment following repetitive motion, the evidence of record does not establish that he has the requisite ankylosis to warrant a higher disability rating what is already assigned.  Accordingly, the evidence of record preponderates against assigning a disability rating higher than 40 percent for the lumbar spine based on additional functional limitation following repetitive use or flare-ups of the joint.

However, the Board finds that the evidence is in equipoise as to whether he meets the next-higher rating of 60 percent under the IVDS Formula.  The May 2014 DBQ authored by Dr. M. M. checked the box indicating  that the Veteran had incapacitating episodes occurring at least 6 weeks in the past 12 months.  Although Dr. M.M. did not provide when prescribed bedrest had been ordered, such was not asked on the examination report.  Given the severity of the Veteran's lumbar spine disability and Dr. M.M.'s familiarity with the Veteran's disability, the Board resolves any reasonable doubt in finding that the criteria for a 60 percent rating have been met from May 16, 2014, forward. DC 5243  The Board notes that a 60 percent rating is the maximum available under the IVDS Formula, therefore a higher rating under such code is not warranted.  

Under the General Rating Formula, a rating higher than 60 percent from May 16, 2014, is not warranted as there is entirely no evidence of unfavorable ankylosis of entire spine. 

In summary, the Board finds that, for the rating period prior to January 1, 2012, a rating in excess of 10 percent for the lumbar spine disability is not warranted.  For the rating period beginning January 1, 2012 through May 15, 2014 (excluding the period of a 100 percent temporary total rating), a rating of 40 percent rating for the lumbar spine disability is warranted.  From May 16, 2014, forward, a 60 percent rating, but no higher, is warranted under the IVDS Formula. 

Associated Neurological Abnormalities

The Board will now consider whether separate evaluations for neurological disabilities are warranted.  As instructed by Note (1) to the General Rating Formula, associated objective neurological abnormalities should be rated separately under an appropriate diagnostic code.  

Under Diagnostic Code 8520, a 10 percent rating is warranted for mild incomplete paralysis of sciatic nerve, 20 percent for moderate incomplete paralysis, 40 percent for moderately severe incomplete paralysis, 60 percent for severe incomplete paralysis, and 80 percent for complete paralysis of the sciatic nerve.  38 C.F.R. 
§ 4.124a (2017).

On review, the Board finds that a separate 10 percent rating for mild radiculopathy of the right lower extremity is warranted for the entire initial rating period on appeal.  The finding is based on evidence including a July 2010 VA examination report, where the examiner indicated that the Veteran had been given epidural shots in the last 5 months for radicular pain in the right lower extremity.  In addition, VA treatment records in February 2012 and March 2012 show complaints of radicular pain in the right lower extremity.  Notably, in a June 2012 VA treatment record it was noted that the Veteran had undergone an MRI and EMG study on the same day which showed "chronic right lower lumbar radiculopathy."  

Moreover, the May 2014 DBQ by Dr. M. M. indicated that the Veteran had radiculopathy on the right side that was of "mild" severity.

In this case, the Veteran is in receipt of a 60 percent rating under Diagnostic Code 8520 for left lower extremity radiculopathy (sciatic nerve) for the rating period beginning October 21, 2014.  As discussed below, the Board finds that the currently assigned 60 percent rating is appropriate, however it finds that the 60 percent rating should be assigned from an earlier date.  In this regard, an August 31, 2012 VA treatment record noted that the Veteran reported increased low back pain for one week.  He reported that the pain was now traveling down his left foot and he had increased difficulty flexing the left foot.  These symptoms, including the left foot giving way, were noted to be "new" on the left side.  In an April 2014 VA treatment record, it was specifically indicated that the Veteran had left foot drop "since July 2012."  

For these reasons, the Board finds that the Veteran's currently assigned 60 percent rating for left lower extremity radiculopathy should be effective beginning July 1, 2012, the date the Veteran was first diagnosed with left foot drop.  The Board further finds that a rating in excess of 60 percent is not warranted as the Veteran has not been found to have complete paralysis of the sciatic nerve.  See August 2016 VA peripheral nerves examination (indicating severe incomplete paralysis on the left lower extremity).  

The Board also notes that during the May 2014 DBQ, Dr. M. M. noted that the Veteran's health history indicated bladder issues (frequent urination) and erectile dysfunction.  Although Dr. M. M. indicated that these neurological abnormalities were related to the spine disability, a rationale was not provided and the severity of these disorders was not discussed.  As such, these issues are being remanded for further development.  

Finally, neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 69-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

ORDER

For the rating period prior to January 1, 2012, a rating in excess of 10 percent for the lumbar spine disability is denied.

For the rating period from January 1, 2012 through May 15, 2014 (excluding the period of a 100 percent temporary total rating from March 22, 2013 to July 31, 2013), a rating of 40 percent rating, but no higher, for the lumbar spine disability is granted. 

Beginning May 16, 2014, forward, a rating of 60 percent, but no higher, for the lumbar spine disability under the IVDS formula is granted.

For the entire initial rating period on appeal, a separate rating of 10 percent, but no higher, for right leg lumbar radiculopathy is granted.

Effective July 1, 2012, forward, the separate rating of 60 percent, but no higher, for left leg lumbar radiculopathy, is granted.


REMAND

As noted above, in a May 2014 DBQ, Dr. M. M. indicated that the Veteran's health history indicated bladder issues (frequent urination) and erectile dysfunction.  VA treatment records also show complaints by the Veteran of frequent urination.  In a July 2013 VA treatment record, it was noted that the Veteran was still struggling with chronic back pain and leg pain.  The Veteran stated that his "nerves have been damaged permanently and at times it also affecting his urination."  Although 
Dr. M. M. indicated that these neurological abnormalities were related to the spine disability, a rationale was not provided and the severity of these disorders was not discussed.  As such, these issues are being remanded for an examination.  

Further, and as discussed in the decision above, the Veteran has a relatively serious thoracolumbar spine disability as evidence by his currently assigned 40 percent disability rating.  Additionally, the Veteran has been assigned a 60 percent rating for left lower extremity radiculopathy with left foot drop.  

The Board finds that a VA examination and medical opinion is required to assist in determining whether the Veteran's cervical spine, left ankle, and left knee disorders are either caused or aggravated by the Veteran's service-connected disabilities.  Although the Veteran has not specifically raised the issue of secondary service connection, the Board finds that the medical evidence of record suggests some interconnected symptoms between the Veteran's thoracolumbar spine/radiculopathy disabilities and the Veteran's neck, ankle, and knee.  In this regard, the Veteran's left foot drop may directly impact his left ankle and left knee as he has reported weakness, and "giving way" associated with the left foot drop.  In a May 2014 DBQ, Dr. M. M. indicated that the Veteran had sustained frequent falls as a result of instability caused by his left foot drop.  During the May 2014 examination, deep tendon reflexes were also abnormal in the knee and ankle.  In a September 2012 VA treatment record, the Veteran complained of issues with his left leg and reported falling "multiple times."  He reported that he had no balance and was having trouble picking up his leg when walking.  Edema was also noted in the left leg.  Moreover, the Veteran's back pain has been noted to also include his left shoulder and the left side of his neck.  See January 2013 VA treatment record.  The Board notes that a July 2010 VA examination provided opinions as to direct service connection, but did not address secondary service connection.  As such, a remand is required. 

The Board's remand regarding the claims being remanded could potentially have an impact regarding the TDIU issue; therefore, the issue of a TDIU is inextricably intertwined with the issues being remanded and adjudication of TDIU must be deferred pending the proposed development.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding VA treatment records and associate them with the electronic claims file.

2.  Schedule the Veteran for an appropriate VA examination to address any neurological abnormality associated with the Veteran's service-connected lumbar spine and radiculopathy disabilities.  The examiner must address the following:

(a)  Identify any neurologic (including bladder and bowel) impairment associated with the Veteran's lumbar spine disability and bilateral lumbar radiculopathy with foot drop.  In doing so, address the May 2014 DBQ finding of associated urinary frequency and erectile dysfunction.

(b)  For any associated neurologic impairment found on examination,  ascertain the current extent of such disability.

A complete rationale for the opinions rendered should be provided.

3.  Schedule the Veteran for an appropriate VA examination(s) to assist in determining the nature and etiology of the Veteran's claimed cervical spine, left ankle, and left knee disorders.  All necessary tests should be performed.  The claims folder should be reviewed.  The examiner is requested to furnish an opinion as to the following:

(a) List all current diagnoses pertaining to the Veteran's cervical spine, left ankle, and/or left knee. 

(b)  For each currently diagnosed cervical spine, left ankle, and left knee disorder,  state whether it, at least as likely as not (i.e., 50 percent or greater probability), was either incurred in service or otherwise related to service.  (NOTE: the Veteran was involved in a motor vehicle accident during service and complained of upper back and neck pain).

(c)  For each currently diagnosed cervical spine, left ankle, and left knee disorder, state whether it, at least as likely as not (i.e., 50 percent or greater probability) is either caused or aggravated by any service connected disorder, specifically to include the service-connected thoracolumbar spine and/or radiculopathy with foot drop disabilities. 

(d)  If aggravation is found, the examiner should identify, to the extent possible, the baseline level of severity of the disorder before the onset of such aggravation, and the degree to which the aggravation has worsened the disorder. 

The VA examiner is directed that "aggravation" is defined as a permanent increase in the severity of the underlying disability beyond its natural progression. 

A complete rationale for the opinions rendered should be provided.

4.  When the development requested has been completed, the AOJ should readjudicate the issues of in light of any additional evidence added to the claims file.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


